DETAILED ACTION
In Response to Applicant’s Remarks Filed 11/20/20
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-11, 19 and 21-25 are pending.
Claims 1, 2, 4-11, 19 and 21-25 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Schaeffer (US 2002/0070314) in view of Latimer (US 0902092), Thum (US 1,790,884) or Martin (US 2,604,146).  Schmidt-Schaeffer teaches a plurality of flat-bed seats arranged adjacent to each other in a "herringbone" configuration along an aisle of a transport vehicle (fig. 1: 7), each of the seats comprising: a seat bottom (fig. 2: 9A) configured to receive a lower posterior of a person seated; and a backrest (fig. 2: 10A) configured to receive a back of the person seated when the backrest is in an upright position, wherein the backrest is configured to pivot to a reclined position allowing the person seated to move to a laying-down position supported by the seat bottom and the backrest (fig. 4); a footrest (fig. 4: 14A) stowed under the seat bottom in a horizontal position, such that access to a storage space under the seat is provided while the footrest is stowed under the seat; wherein the plurality of seats are arranged along the aisle at an angle between 52 to 62 degrees with respect to the aisle (paragraph 0023: .
Schmidt-Schaeffer does not teach wherein the footrest comprises a pair of guide rails such that the footrest is configured to slide along the guide rails in a first direction to move upwardly and deploy as a fully flat bed and to slide along the rails in a second direction to move downward and be stowed horizontally.  However, Latimer (fig. 2), Thum (fig. 1), and Martin (fig. 1) teach footrests which are slid on guide rails and moved upwardly to a flat position allowing for space under the seat, a feature which is considered old and well known in the art.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the prior art to use a guide rail to slide the footrest of Schmidt-Shaeffer outward and upward creating a fully flat surface while maintaining the underseat space in order to provide more comfort to the occupant.
	As concerns claim 10, Schmidt-Schaeffer, as modified, does not teach wherein the footrest is deployed automatically as the backrest pivots to the reclined position.  However, footrests moving in synchronization with the backrest is also considered old and well known in the art and it is well within the ambit of a person having ordinary skill in the art to modify the seat as such in order to provide an easy, efficient transition to the fully reclined position.  

Allowable Subject Matter
Claims 1, 2, 4-8, 11, 19 and 21-25 are allowed.

Response to Arguments
Applicant's arguments filed and are persuasive in part, and not persuasive, in part.  As discussed above, claims 1, 2, 4-8, 11, 19 and 21-25 are allowed and as such the arguments provided with respect to those claims are persuasive and/or moot.  With respect to claim 9, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636